DETAILED ACTION
The instant application having Application No. 16/889665 has a total of 30 claims pending in the application.  There are 2 independent claims and 28 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 10/19/2020 and 2/11/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 14-17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754).

Regarding Claim 1, Sun teaches a method for wireless communication at a relay node, comprising:
receiving from the network device a first network identifier for the relay node (“UE1 normally accesses the cell and has a capability of relaying. It has the capability of performing downlink reception in the uplink frequency band or uplink subframe and/or transmitting in the downlink frequency band or the downlink subframe, and informs the base station of the capability through high layer signaling. The UE1 acquires its own RNTI, the physical downlink control channel configuration information and the shared channel configuration information from the base station” – See [0469]; UE1 (relay node) acquires a RNTI (first network identifier for the relay node) from the cell);
receiving, via the connection, a relay configuration from the network device (“the relay node acquires the configuration information of the relay node and the remote node from the base station, including: the relay node acquires from the base station by RRC signaling the followings: the identity and/or RNTI of the remote node, the physical downlink control channel configuration information of the relay node and the remote node, and the shared channel configuration information of the relay node and the remote node” – See [0408]-[0409]; The relay node receives configuration information (relay configuration) from the base station);
monitoring grants associated with a set of one or more user equipment (UEs) based at least in part on the relay configuration, each UE comprising a network identifier that is different from the first network identifier (“the relay node monitors the UE-specific search space of the physical downlink control channel of the remote node according to the configuration information of the remote node, blindly detects the candidate set of the physical downlink control channels by using the RNTI of the remote node, obtains the uplink grant message of the remote node transmitted by the base station” – See [0414]; “UE1 acquires its own RNTI” – See [0469]; “UE2 and UE3 normally access the cell, acquires its own RNTI from the base station” – See [0473];  The relay node monitors for grants associated with the remote node (set of one or more UEs) based on the RNTI of the remote node that was received in the configuration information (relay configuration), wherein UE2 (set of one or more UEs) has its own RNTI that is different from the RNTI of UE1 (first network identifier of the relay node)); and
relaying communications between the network device and the set of one or more UEs according to the monitoring (“The relay node receives the uplink data message transmitted by the remote node to the base station, including: the relay node receives the physical uplink shared channel transmitted by the remote node at the scheduled resource position and successfully decodes according to the acquired content of the physical uplink shared channel scheduling information of the remote node” – See [0437]-[0438]; “The relay node forwards the uplink data message of the remote node to the base station” – See [0440]; The relay node relays/forwards communications between the base station and the remote node (set of one or more UEs) according to the grant).
Sun does not explicitly teach that the receiving from the network device the first network identifier for the relay node is part of establishing a control plane connection between the relay node and a network device.
However, Hampel teaches establishing a control plane connection between a relay node and a network device (“The access node 810 (e.g., a CU and/or C-plane CU of the access node 810) may configure the topologies shown in FIGS. 8A and 8B. As an example of configuration of such a topology, assume that an access node is to configure a first wireless communication relay (Relay 1) and a second wireless communication relay (Relay 2) to relay data in sequence. The access node may first establish one or more RBs to Relay 1 using procedures as defined for mobile access. This may also establish a C-plane connection between Relay 1 and the access node” – See [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to include establishing a control plane connection between a relay node and a network device.  Motivation for doing so would be to enable a base station to communicate control information with a relay node.  Furthermore, control traffic may be differentiated from user traffic through the use of multiple radio bearers (See Hampel, [0087] and [0108]).

Regarding Claim 9, Sun in view of Hampel teaches the method of Claim 1.  Sun further teaches receiving a radio resource control configuration for the set of one or more UEs, wherein relaying communications between the network device and the set of one or more UEs is based at least in part on the radio resource control configuration (“the relay node acquires the configuration information of the relay node and the remote node from the base station, including: the relay node acquires from the base station by RRC signaling the followings: the identity and/or RNTI of the remote node, the physical downlink control channel configuration information of the relay node and the remote node, and the shared channel configuration information of the relay node and the remote node” – See [0408]-[0409]; The relaying configuration is sent via RRC (radio resource control) signaling, wherein the relay node relays communications between the base station and remote UE (set of one or more UEs) based on the configuration).

Regarding Claim 10, Sun in view of Hampel teaches the method of Claim 9.  Hampel further teaches that the radio resource control configuration is received via at least one of the control plane connection, or a medium access control (MAC) control element (CE), or a combination thereof (“The control-plane CU function may communicate control-plane information with UE 630 and/or one or more wireless communication relays (described in more detail below) in a control plane” – See [0087]; The control signaling is received via the control plane connection).

Regarding Claim 14, Sun in view of Hampel teaches the method of Claim 1.  Sun further teaches monitoring, based at least in part on the relay configuration, a control signal identifying scheduling information for a corresponding data signal (“the relay node monitors the UE-specific search space of the physical downlink control channel of the remote node according to the configuration information of the remote node, blindly detects the candidate set of the physical downlink control channels by using the RNTI of the remote node, obtains the uplink grant message of the remote node transmitted by the base station” – See [0414]; The relay node monitors for grants (scheduling information for a data signal)); and
determining to relay communications between the network device and the set of one or more UEs based at least in part on a transmission configuration for the control signal or the data signal (“The relay node receives the uplink data message transmitted by the remote node to the base station, including: the relay node receives the physical uplink shared channel transmitted by the remote node at the scheduled resource position and successfully decodes according to the acquired content of the physical uplink shared channel scheduling information of the remote node” – See [0437]-[0438]; “The relay node forwards the uplink data message of the remote node to the base station” – See [0440]; The relay node relays/forwards communications between the base station and the remote node (set of one or more UEs) according to the grant).

Regarding Claim 15, Sun in view of Hampel teaches the method of Claim 14.  Sun further teaches decoding at least a portion of the control signal to identify the scheduling information for the corresponding data signal; decoding, based at least in part on the decoded portion of the control signal, at least a portion of the corresponding data signal; and determining to relay communications between the network device and the set of one or more UEs based at least in part on the transmission configuration for the control signal, or the corresponding data signal, or a combination thereof (“the relay node receives the physical uplink shared channel transmitted by the remote node at the scheduled resource position and successfully decodes according to the acquired content of the physical uplink shared channel scheduling information of the remote node” – See [0438]; “The relay node forwards the uplink data message of the remote node to the base station” – See [0440]; The relay node decodes scheduling information received from the base station and decodes an uplink transmission (data signal) from the remote UE based on the scheduling information, wherein the decoded data signal is subsequently forwarded/relayed to the base station).

Regarding Claim 16, Sun in view of Hampel teaches the method of Claim 1.  Sun further teaches identifying a transmission schedule associated with relaying communications between the network device and the set of one or more UEs, wherein the relaying is performed according to the transmission schedule (“the relay node receives the physical uplink shared channel transmitted by the remote node at the scheduled resource position and successfully decodes according to the acquired content of the physical uplink shared channel scheduling information of the remote node” – See [0438]; “The relay node forwards the uplink data message of the remote node to the base station” – See [0440]; The relay node identifies an uplink transmission at a scheduled resource and then forwards/relays the uplink transmission to the base station).

Regarding Claim 17, Sun in view of Hampel teaches the method of Claim 16.  Sun further teaches that the transmission schedule comprises a set of starting points for relaying communications, and wherein relaying communications is scheduled to start in at least one starting point of the set of starting points (“the time domain of the resource position of UE1 forwarding starts at the first valid subframe calculated from the fourth subframe after the UE2 uplink transmission ends” – See [0499]; The starting point for relaying the uplink transmission is the fourth subframe after the uplink transmission from the remote UE ends).

Claim 29 is rejected based on reasoning similar to Claim 1.

Claims 2-5, 12 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and further in view of Zhang et al. (US 2021/0176820).

Regarding Claim 2, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach identifying the set of one or more UEs based at least in part on each UE within the set of one or more UEs being located within a proximity range of the relay node, or a repetition rate for the relaying communications satisfying a threshold value, or a combination thereof.
However, Zhang teaches identifying the set of one or more UEs based at least in part on each UE within the set of one or more UEs being located within a proximity range of the relay node, or a repetition rate for the relaying communications satisfying a threshold value, or a combination thereof (“The group may be configured on the basis of various criteria, including for example: location of the remote UE, location of the candidate UE, velocity of the remote UE, velocity of the candidate relay UE, signal quality between the remote UE and the candidate relay UE, etc. The group may be configured in a manner which is location specific, e.g., substantially depending on the locations and movement characteristics of candidate relay UEs. Further, the group may be configured in a manner which is specific to the remote UE, e.g., substantially depends on the locations and movement characteristics of both the remote UE and the candidate relay UEs” – See [0036]; “In some scenarios, the radio device may configure the group based on at least one of: distance between the radio device and the respective further radio device” – See [0090]; The set of one or more UEs is determined based on locations/distance (proximity range) between the one or more UEs and the relay node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to identify the set of one or more UEs based at least in part on each UE within the set of one or more UEs being located within a proximity range of the relay node.  Motivation for doing so would be to provide efficient utilization of UEs as relay nodes (See Zhang, [0131]).

Regarding Claim 3, Sun in view of Hampel and Zhang teaches the method of Claim 2.  Sun further teaches that the relay configuration identifies the set of one or more UEs (“the relay node acquires the configuration information of the relay node and the remote node from the base station, including: the relay node acquires from the base station by RRC signaling the followings: the identity and/or RNTI of the remote node, the physical downlink control channel configuration information of the relay node and the remote node, and the shared channel configuration information of the relay node and the remote node” – See [0408]-[0409]; The relay configuration includes a RNTI of the remote node (set of one or more UEs)).

Regarding Claim 4, Sun in view of Hampel and Zhang teaches the method of Claim 2.  Sun further teaches receiving a signal identifying the set of one or more UEs (“the relay node acquires the configuration information of the relay node and the remote node from the base station, including: the relay node acquires from the base station by RRC signaling the followings: the identity and/or RNTI of the remote node, the physical downlink control channel configuration information of the relay node and the remote node, and the shared channel configuration information of the relay node and the remote node” – See [0408]-[0409]; The configuration information (signal) includes a RNTI of the remote node (set of one or more UEs)).
Hampel further teaches that the control signaling is performed via the control plane connection (“The control-plane CU function may communicate control-plane information with UE 630 and/or one or more wireless communication relays (described in more detail below) in a control plane” – See [0087]).

Regarding Claim 5, Sun in view of Hampel and Zhang teaches the method of Claim 2.  Sun further teaches receiving transmissions from each UE within the set of one or more UEs (“The relay node receives the uplink data message transmitted by the remote node to the base station, including: the relay node receives the physical uplink shared channel transmitted by the remote node at the scheduled resource position and successfully decodes according to the acquired content of the physical uplink shared channel scheduling information of the remote node” – See [0437]-[0438]; The relay node receives uplink transmissions from the remote node (set of one or more UEs)),
wherein the set of one or more UEs is identified based at least in part on the received transmissions (“UE1 performs blind detection successfully by using the RNTI of UE2 in the UE-specific search space of UE2, obtains the uplink grant message (UL grant) #2 by decoding, considers the uplink grant message as scheduling information used to indicate the uplink data transmission of UE2, and receives physical uplink shared channel (PUSCH) transmission of the UE2 according to the content of the grant message #2” – See [0479]; In response to receiving the uplink transmissions from the remote node (set of one or more UEs) the relay node identifies the uplink transmissions).

Regarding Claim 12, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach transmitting a signal to the network device identifying a location of the relay node, wherein the set of one or more UEs is based at least in part on the location of the relay node and a proximity range between each UE in the set of one or more UEs and the relay node satisfying a threshold.
However, Zhang teaches transmitting a signal to the network device identifying a location of the relay node (“the relay capable UEs may report their location to the wireless communication network” – See [0045]; The relay node reports its location to the base station),
wherein the set of one or more UEs is based at least in part on the location of the relay node and a proximity range between each UE in the set of one or more UEs and the relay node satisfying a threshold (“the group may be configured in a manner which is specific to the remote UE, e.g., substantially depends on the locations and movement characteristics of both the remote UE and the candidate relay UEs” – See [0036]; “one or more rules for configuration of a group of candidate relay UEs, e.g., in terms of threshold distances” – See [0071]; The remote UE (set of one or more UEs) is assigned to a relay node based on a threshold distance (proximity range between each UE in the set of one or more UEs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to transmit a signal to the network device identifying a location of the relay node, wherein the set of one or more UEs is based at least in part on the location of the relay node and a proximity range between each UE in the set of one or more UEs and the relay node satisfying a threshold for the same reasons as those given with respect to Claim 2.

Claim 31 is rejected based on reasoning similar to Claim 2.
Claim 32 is rejected based on reasoning similar to Claim 3.
Claim 33 is rejected based on reasoning similar to Claim 4.
Claim 34 is rejected based on reasoning similar to Claim 5.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and further in view of Wei et al. (US 2019/0215759).

Regarding Claim 6, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach receiving a random access request from at least one UE in the set of one or more UEs, wherein monitoring the grants is based at least in part on the random access request.
However, Wei teaches receiving a random access request from at least one UE in the set of one or more UEs, wherein monitoring the grants is based at least in part on the random access request (“after the relay receives the RACH preamble from the remote UE, it will forward it to the eNodeB and wait for the eNodeB to send the random access response” – See [0057]; “The random access response may include: UL Grant.” – See [0046]-[0051]; The relay node receives a RACH preamble (random access request) from the remote UE (at least one UE in the set of one or more UEs), and monitors for a grant/random access response from the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to receive a random access request from at least one UE in the set of one or more UEs, wherein monitoring the grants is based at least in part on the random access request.  Motivation for doing so would be to improve the ratio of successful transmissions when performing a random access procedure (See Wei, [0020]).

Regarding Claim 8, Sun in view of Hampel and Wei teaches the method of Claim 6.  Wei further teaches relaying the random access request to the network device (“after the relay receives the RACH preamble from the remote UE, it will forward it to the eNodeB” – See [0057]; The relay node forwards/relays the RACH preamble to the base station);
receiving a random access response from the network device and relaying the random access response to the at least one UE, wherein monitoring the grants is based at least in part on the random access response (“After receiving the response, the relay will forward the response to the remote UE” – See [0057]; The relay node receives the random access response and forwards/relays it to the remote UE (at least one UE), wherein the monitoring for grants comprises monitoring a random access response which includes a UL grant).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and Wei et al. (US 2019/0215759) and further in view of Luft et al. (US 2010/0002582).

Regarding Claim 7, Sun in view of Hampel and Wei teaches the method of Claim 6.  Sun, Hampel and Wei do not explicitly teach that receiving the random access request comprises: determining that a receive power level of the random access request satisfies a threshold, or that relay transmissions associated with the random access request comprise a repetition rate satisfying a threshold value, or a combination thereof.
However, Luft teaches that receiving the random access request comprises: determining that a receive power level of the random access request satisfies a threshold, or that relay transmissions associated with the random access request comprise a repetition rate satisfying a threshold value, or a combination thereof (“the relay system may monitor the number of PRACH 252 access attempts (which correspond to a UE attempting a RRC_connection_request) within a given period of time. If the number of PRACH access attempts exceeds a threshold value (i.e. a trigger event), the relay system will take corrective actions” – See [0112]; The relay node determines that a number of RACH attempts within a given time period (repetition rate) is greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to determine that relay transmissions associated with the random access request comprise a repetition rate satisfying a threshold value.  Motivation for doing so would be to enable the relay node to take corrective actions (See Luft, [0112]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and further in view of Song et al. (US 2012/0243430).

Regarding Claim 11, Sun in view of Hampel teaches the method of Claim 1.  Sun further teaches receiving an uplink transmission from each UE in the set of one or more UEs (“The relay node receives the uplink data message transmitted by the remote node” – See [0437]).
Sun and Hampel do not explicitly teach determining, based at least in part on the uplink transmission, a channel performance metric associated with each UE; and transmitting a channel performance feedback report to the network device identifying the channel performance metric associated with each UE.
However, Song teaches determining, based at least in part on the uplink transmission, a channel performance metric associated with each UE and transmitting a channel performance feedback report to the network device identifying the channel performance metric associated with each UE (“the relay node 102 may measure the uplink SRS transmission from the UA 110 and report the measurement to the access node 106 via the relay link 104” – See [0035]; The relay node receives an uplink transmission from the remote UE (UE in the set of one or more UEs), measures a channel performance metric of the uplink transmission, and transmits a measurement report to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to determine, based at least in part on the uplink transmission, a channel performance metric associated with each UE and transmit a channel performance feedback report to the network device identifying the channel performance metric associated with each UE.  Motivation for doing so would be to enable link adaptation to be performed based on the performance metric estimates (See Song, [0058]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and further in view of Lee et al. (US 2021/0058820).

Regarding Claim 13, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach identifying a first priority metric for relaying communications between the network device and the set of one or more UEs and a second priority metric for performing communications between the network device and the relay node, wherein relaying communications between the network device and the set of one or more UEs is based at least in part on the first priority metric being a higher priority metric than the second priority metric.
However, Lee teaches identifying a first priority metric for relaying communications between the network device and the set of one or more UEs and a second priority metric for performing communications between the network device and the relay node, wherein relaying communications between the network device and the set of one or more UEs is based at least in part on the first priority metric being a higher priority metric than the second priority metric (“This invention introduces how to prioritize the traffic of the relay UE over one of the remote UE at the relay UE during logical channel prioritization for transmission over Uu interface via relay UE's signaling/data radio bearer” – See [0108]; “control plane data of the remote UE is prioritized over user plane data of the relay UE” – See [0120]; The control data for transmission between the remote UE (set of one or more UEs) and the base station has a first priority and the user data for transmission between the relay node and the base station has a second priority, wherein the signals are relayed based on the first priority being higher than the second priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to identify a first priority metric for relaying communications between the network device and the set of one or more UEs and a second priority metric for performing communications between the network device and the relay node, wherein relaying communications between the network device and the set of one or more UEs is based at least in part on the first priority metric being a higher priority metric than the second priority metric.  Motivation for doing so would be to reduce delays in establishing RRC connections for the remote UE while still maintaining stable transmissions of data for the relay node and the remote UE over the Uu link (See Lee, [0166]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and further in view of Wang et al. (US 2013/0315133).

Regarding Claim 18, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach that relaying communications between the network device and the set of one or more UEs comprises: ramping up a transmission power of the communications relayed between the network device and the set of one or more UEs.
However, Wang teaches that relaying communications between the network device and the set of one or more UEs comprises: ramping up a transmission power of the communications relayed between the network device and the set of one or more UEs (“In practical dual hop systems with relay selection, there are different protocols that the relays can follow to assist the transmission from the source to the destination. The most popular ones are amplify-and-forward and decode-and-forward. For amplify-and-forward, the relay nodes receive the signal from the source, amplify it with some gain (either a fixed value or a variable value according to instantaneous channel gain), and then forward the amplified signal to the destination” – See [0003]; The relay node amplifies signals (ramps up transmission power) of communications between the base station and remote UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to ramp up a transmission power of the communications relayed between the network device and the set of one or more UEs since in order to provide a simple relaying scheme with high diversity gain (See Wang, [0032]).

Claims 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and further in view of Li et al. (US 2018/0027475).

Regarding Claim 19, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach determining that at least one of the communications is received with a corresponding type of reference signal used for decoding the at least one communication; and determining whether to relay or refrain from relaying the at least one communication between the network device and the set of one or more UEs based at least in part on the corresponding type of reference signal.
However, Li teaches determining that at least one of the communications is received with a corresponding type of reference signal used for decoding the at least one communication; and determining whether to relay or refrain from relaying the at least one communication between the network device and the set of one or more UEs based at least in part on the corresponding type of reference signal (“The relay request information may be indicated by a reference signal and/or a D2D synchronization signal. That is, the first message may include the reference signal and/or the D2D synchronization signal, to indicate the relay request information. The reference signal is a signal sent by using a particular sequence. For example, the reference signal may be: a reference signal used for positioning, a demodulation reference signal that is used to demodulate a data channel during D2D transmission, or a demodulation reference signal used for D2D control channel demodulation” – See [0073]; “the first message may be in a form of a reference signal and/or a D2D synchronization signal. That is, a reference signal and/or a synchronization signal are used to represent a relay request. For example, one type of reference signal and/or D2D synchronization signal is directly defined as a relay request reference signal and/or a relay request D2D synchronization signal” – See [0074]; The relay node determines whether to relay at least one communication between the remote UE and the base station based on a reference signal type that serves as a relay request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to determine that at least one of the communications is received with a corresponding type of reference signal used for decoding the at least one communication and determine whether to relay or refrain from relaying the at least one communication between the network device and the set of one or more UEs based at least in part on the corresponding type of reference signal.  Motivation for doing so would be to enable a remote UE to indicate a request for relaying to a relay node.

Regarding Claim 20, Sun in view of Hampel and Li teaches the method of Claim 19.  Li further teaches determining that the corresponding type of reference signal comprises a demodulation reference signal (DMRS); and determining to relay the at least one communication between the network device and the set of one or more based at least in part on the DMRS (“The relay request information may be indicated by a reference signal and/or a D2D synchronization signal. That is, the first message may include the reference signal and/or the D2D synchronization signal, to indicate the relay request information. The reference signal is a signal sent by using a particular sequence. For example, the reference signal may be: a reference signal used for positioning, a demodulation reference signal that is used to demodulate a data channel during D2D transmission, or a demodulation reference signal used for D2D control channel demodulation” – See [0073]; “the first message may be in a form of a reference signal and/or a D2D synchronization signal. That is, a reference signal and/or a synchronization signal are used to represent a relay request. For example, one type of reference signal and/or D2D synchronization signal is directly defined as a relay request reference signal and/or a relay request D2D synchronization signal” – See [0074]; The reference signal type for a relay request may be a demodulation reference signal (DMRS) such that the relay node determines to relay the communication in response to the reference signal type being a DMRS).

Regarding Claim 24, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach refraining, based at least in part on a corresponding reference signal, from relaying at least one of the communications between the network device and the set of one or more UEs.
However, Li teaches refraining, based at least in part on a corresponding reference signal, from relaying at least one of the communications between the network device and the set of one or more UEs (“The relay request information may be indicated by a reference signal and/or a D2D synchronization signal. That is, the first message may include the reference signal and/or the D2D synchronization signal, to indicate the relay request information. The reference signal is a signal sent by using a particular sequence. For example, the reference signal may be: a reference signal used for positioning, a demodulation reference signal that is used to demodulate a data channel during D2D transmission, or a demodulation reference signal used for D2D control channel demodulation” – See [0073]; “the first message may be in a form of a reference signal and/or a D2D synchronization signal. That is, a reference signal and/or a synchronization signal are used to represent a relay request. For example, one type of reference signal and/or D2D synchronization signal is directly defined as a relay request reference signal and/or a relay request D2D synchronization signal” – See [0074]; When the reference signal is not a reference signal type that indicates a relay request, the relay node refrains from relaying communications between the remote UE and base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to refrain, based at least in part on a corresponding reference signal, from relaying at least one of the communications between the network device and the set of one or more UEs for the same reasons as those given with respect to Claim 19.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and further in view of Yasukawa et al. (US 2017/0325243).

Regarding Claim 22, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach determining that at least one of the communications is scheduled on overlapping resources used by the set of one or more UEs for performing channel performance measurement and reporting with the network device; and refraining, based at least in part on the overlapping resources, from relaying the at least one of the communications between the network device and the set of one or more UEs.
However, Yasukawa teaches determining that at least one of the communications is scheduled on overlapping resources used by the set of one or more UEs for performing channel performance measurement and reporting with the network device; and refraining, based at least in part on the overlapping resources, from relaying the at least one of the communications between the network device and the set of one or more UEs (“In order to give a higher priority to quality measurement by the remote terminal UE2, the relay terminal UE1 may not perform Communication when a resource for Communication overlaps a resource for the reference signal for quality measurement of the access link” – See [0168]; The relay node refrains from transmitting when a scheduled resource overlaps a resource for signal quality measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to determine that at least one of the communications is scheduled on overlapping resources used by the set of one or more UEs for performing channel performance measurement and reporting with the base station and refrain, based at least in part on the overlapping resources, from relaying the at least one of the communications between the base station and the set of one or more UEs.  Motivation for doing so would be to avoid collisions in transmission resources (See Yasukawa, [0100]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0169956) in view of Hampel et al. (US 2019/0044754) and further in view of Kamei et al. (US 2019/0379450).

Regarding Claim 25, Sun in view of Hampel teaches the method of Claim 1.  Sun and Hampel do not explicitly teach transmitting a capability configuration to the network device identifying a count value of UE that the relay node is capable of monitoring, wherein the set of one or more UEs is based at least in part on the capability configuration.
However, Kamei teaches transmitting a capability configuration to the network device identifying a count value of UE that the relay node is capable of monitoring, wherein the set of one or more UEs is based at least in part on the capability configuration (“in the base station 220, the number 223 of connectable communication terminals and a transmission bandwidth 224 are acquired as the capability information of each relay station in association with each relay station 221. A relay station (Relay-UE2) with the largest number 223 of connectable communication terminals or the largest transmission bandwidth 224 is selected as the relay station that relays the base station 220 and the communication terminal 210 (see 225)” – See [0063]; The relay node transmits capability information to the base station, wherein the capability information indicates a number/count of UEs that the relay node is capable of connecting/monitoring.  The remote UE (set of one or more UEs) and relay node are paired based on the capability information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to transmit a capability configuration to the network device identifying a count value of UE that the relay node is capable of monitoring, wherein the set of one or more UEs is based at least in part on the capability configuration.  Motivation for doing so would be to enable an optimum relay node to be used for the set of one or more UEs (See Kamei, [0072]).

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478